UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-05391 METWOOD, INC. (Exact name of registrant as specified in its charter) NEVADA 83-0210365 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 819 Naff Road, Boones Mill, VA 24065 (Address of principal executive offices) (Zip code) (540) 334-4294 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ X ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (no shares of preferred stock were issue and outstanding). Common Stock, $.001 Par Value – 17,666,647 shares as of February 16, 2016 Transitional Small Business Disclosure Format: Yes [ ] No [ X ] 2 PART 1 FINANCIAL INFORMATION As used in these footnotes, “we,” “us,” “our,” “Metwood,” “Company,” or “our company” refers to Metwood, Inc. ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES General The accompanying reviewed interim unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles applicable in the United States of America. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in our Company's annual report on Form 10-K for the year ended June 30, 2015 . In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and sixmonths ended December 31, 2015 are not necessarily indicative of the results that can be expected for the year ending June 30, 2016 . 3 METWOOD, I N C . TABLE OF CONTENTS - F O RM 10 - Q FOR THE THREE AND SIXMONTHS ENDED DECEMBER 31, 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) including: 5 Balance Sheets Statements of Operations Statements of Cash Flows Notes to the Financial Statements Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 12 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II - OTHER INFORMATION Item1. Legal Proceedings 19 Item1a Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosures 23 Item5 Other information 23 Item6. Exhibits 24 CERTIFICATIONS Exhibit 31 – Management certification 26-27 Exhibit 32 – Sarbanes-Oxley Act 28 4 METWOOD, INC. and SUBSIDIARY BALANCE SHEETS (UNAUDITED) (AUDITED) December 31, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Raw materials Other current assets Total current assets Property and Equipment Leasehold and land improvements Furniture, fixtures and equipment Computer hardware, software and peripherals Machinery and shop equipment Vehicles Land Improvements Total Fixed assets Less accumulated depreciation ) ) Net property and equipment Other Assets Deferred tax asset, net of valuation reserve TOTAL ASSETS $ $ 5 METWOOD, INC. and SUBSIDIARY BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Customer deposits 0 Total current liabilities Long-term Liabilities Due to related company Total long-term liabilities Total liabilities Stockholders' Equity Common stock, $.001 par, 100,000,000 shares authorized;17,666,647and 15,221,647shares issued and outstanding at December 31, 2015 and June 30, 2015 respectively Common stock not yet issued $.001 par, 8,150 and 53,000shares at December 31, 2015 and June 30, 2016 8 53 Preferred Stock, $.001 par, 40,000,000 shares authorized; 0 shares issued and outstanding at December 31, 2015 and June 30, 2015 respectively Additional paid-in capital Retained earnings ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 6 METWOOD, INC. and SUBSIDIARY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, Six Months Ended December 31, 2015 2014 2015 2014 REVENUES Gross sales $ Cost of sales ) Gross profit ADMINISTRATIVE EXPENSES Advertising Depreciation Insurance Payroll expenses Professional fees Rent Vehicle Other Total administrative expenses Operating income (loss) Other income (expense) ) ) Income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) from operations $ ) $ $ ) $ ) Basic and diluted deficit per share $ ** $ ** $ ** $ ** Weighted average number of shares **Less than $0.01 7 METWOOD, INC. and SUBSIDIARY STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended December 31, 2015 2014 OPERATIONS Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation Provision for deferred income taxes ) ) (Increase) decrease in operating assets: Accounts receivable Inventory ) Other operating assets Decrease in operating liabilities: Accounts payable and accrued expenses ) ) Net cash provided by (used for) operating activities ) INVESTING Capital asset expenditures ) ) Net cash used for investing activities ) ) FINANCING Decrease in borrowings from related party 0 ) Net cash used for financing activities ) Net increase (decrease) in cash ) Cash, beginning of the year Cash, end of the period $ $ 8 METWOOD, INC. and SUBSIDIARY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 (UNAUDITED) NOTE 1 - ORGANIZATION AND OPERATIONS The Company was incorporated under the laws of the State of Wyoming on June 19, 1969. On January 28, 2000, the Company, through a majority shareholder vote, changed its domicile to Nevada through a merger with EMC Energies, Inc., a Nevada corporation. The Company also changed its par value to $.001 and the amount of authorized common stock to 100,000,000 shares. Prior to 1990, the Company was engaged in the business of exploring for and producing oil and gas in the Rocky Mountain and mid-continental areas of the United States. The Company liquidated substantially all of its assets in 1990 and was dormant until June 30, 2000, when it acquired, in a stock-for-stock, tax-free exchange, all of the outstanding common stock of a privately held Virginia corporation, Metwood, Inc. ("Metwood"), which was incorporated in 1993. Metwood has been in the metal and metal/wood construction materials manufacturing business since 1992. Following the acquisition, the Company approved a name change from EMC Energies, Inc. to Metwood, Inc. Effective January 1, 2002, Metwood acquired certain assets of Providence Engineering, PC ("Providence"), a professional engineering firm with customers in the same proximity as Metwood, for $350,000 and accounted for the transaction under the purchase method of accounting. As of June 30, 2012, Providence was no longer an operating segment of the Company. We concluded that the majority of the engineering portion of the business can best be handled through a strategic partnership with an outside engineering firm. We believe that continuing research and development efforts will soon enable us to meet code requirements for our products and will eliminate the need for individual engineering seals. Metwood provides construction-related products and engineering services to residential customers and contractors, commercial contractors, developers and retail enterprises, primarily in Virginia. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES Basis of Presentation - The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six-month period ended December 31, 2015 are not necessarily indicative of the results that may be expected for the year ended June 30, 2016. The condensed balance sheet at June 30, 2015 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in Metwood, Inc.'s annual report on Form 10-K for the year ended June 30, 2015. Fair Value of Financial Instruments - For certain of the company's financial instruments, none of which are held for trading, including cash, accounts receivable, accounts payable and accrued expenses, the carrying amounts approximate fair value due to their short maturities. 9 Management's Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounts Receivable - We grant credit in the form of unsecured accounts receivable to our customers based on an evaluation of their financial condition. We perform ongoing credit evaluations of our customers. The estimate of the allowance for doubtful accounts, which is charged off to bad debt expense, is based on management’s assessment of current economic conditions and historical collection experience with each customer. At December 31, 2015, the allowance for doubtful accounts was $7,267. Specific customer receivables are considered past due when they are outstanding beyond their contractual terms and are charged off to bad debt expense when they are determined to be uncollectible. For the three months ended December 31, 2015 and 2014, the net amount of bad debts charged off was $-0-. Inventory - Inventory, consisting of metal and wood raw materials, is located on our premises and is stated at the lower of cost or market using the first-in, first-out method. Property and Equipment - Property and equipment are recorded at cost and include expenditures for improvements when they substantially increase the productive lives of existing assets. Maintenance and repair costs are expensed to operations as incurred. Depreciation is computed using the straight-line method over the assets' estimated useful lives, which range from three to forty years. When a fixed asset is disposed of, its cost and related accumulated depreciation are removed from the accounts. The difference between undepreciated cost and the proceeds is recorded as a gain or loss. Impairment of Long-lived Assets - We evaluate our long-lived assets for indications of possible impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability is measured by comparing the carrying amounts to the future net undiscounted cash flows which the assets are expected to generate. Should an impairment exist, the impairment would be measured by the amount by which the carrying amount of the assets exceeds the projected discounted future cash flows arising from the asset. There have been no such impairments of long-lived assets through December 31, 2015. Patents - We have been assigned several key product patents developed by certain company officers. No value has been recorded in our financial statements because the fair value of the patents was not determinable within reasonable limits at the date of assignment. The company has been developing addtional products. The company will be applying for additional product patents in the near future. Revenue Recognition - Revenue is recognized when goods are shipped and earned or when services are performed, provided collection of the resulting receivable is probable. If any material contingencies are present, revenue recognition is delayed until all material contingencies are eliminated. Further, no revenue is recognized unless collection of the applicable consideration is probable. Income Taxes - Income taxes are accounted for in accordance with SFAS No. 109, "Accounting for Income Taxes." A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and for net operating loss carryforwards, where applicable. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or the entire deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. 10 Research and Development - We perform research and development on our metal/wood products, new product lines, and new patents. Costs, if any, are expensed as they are incurred. Research and development costs for the three months ended December 31, 2015 and 2014 were $-0- and $1,500, respectively. Earnings Per Common Share - Basic earnings per share amounts are based on the weighted average shares of common stock outstanding. If applicable, diluted earnings per share would assume the conversion, exercise or issuance of all potential common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. This presentation has been adopted for the quarters presented. There were no adjustments required to net income for the years presented in the computation of diluted earnings per share. Recent Accounting Pronouncements – In April 2015, the Financial Accounting Standards Board (“FASB”) issued Update 2015-03—
